Citation Nr: 0013038	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for patellar 
femoral syndrome, left knee.

2.  Entitlement to a compensable evaluation for patellar 
femoral syndrome, right knee.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


REMAND

The veteran alleges that he is entitled to compensable 
evaluations for patellar femoral syndrome, left and right 
knees, which were service connected in March 1999.  The post-
service medical evidence of record consists of a VA 
examination report dated January 1999.  However, the veteran 
testified during a November 1999 Travel Board hearing that he 
was seen by a VA specialist in July 1999, apparently at the 
VA Medical Center in Ann Arbor, Michigan.  The veteran stated 
that he was first seen by Dr. Hahn (no first name given) in 
February 1998.  Dr. Hahn apparently advised the veteran that 
he should perform physical therapy, such as swimming and low 
impact exercise, to improve his condition.  The veteran 
indicated that because he did not have medical insurance, all 
of his therapy was through the VA.  He also reported during 
the November 1999 Travel Board hearing that he has been 
diagnosed with arthritis behind his kneecaps, although no 
examination report reflects such a diagnosis.

The above information, with the exception of the January 1999 
VA examination, is not associated with the claims file.  The 
Board cannot ascertain whether a diagnosis of arthritis or 
other condition was made without the missing VA examination 
report(s), medical note(s), or outpatient treatment 
record(s).  Because the VA is on notice that the veteran 
received treatment relative to his service-connected 
disability at a VA medical facility, the duty to assist 
arises under 38 U.S.C.A. § 5107 (West 1991).  Thus, the VA 
has an obligation to obtain these records and associate them 
with the veteran's claims file.  Bell v. Derwinski, 2 
Vet.App. 611, 612-13 (1992).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  After obtaining the necessary 
authorization, the RO should request any 
examination report, outpatient treatment 
record, or medical progress note from the 
VA Medical Center in Ann Arbor concerning 
the veteran's service-connected 
disability from the period between 
February 1998 and July 1999.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded the applicable time to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




